Citation Nr: 9932822	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-08 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for service connected 
Post-Traumatic Stress Disorder (PTSD) currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from November 1977 to 
January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1998 rating decision by the 
St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans' Affairs (VA) which granted service 
connection for PTSD for 50 percent. 

In the March 1998 Notice of Disagreement the veteran appears 
to be raising the issue of entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability has been raised.  As this issue is not 
properly before the Board it is referred to the RO for 
appropriate development.

REMAND

The veteran's contentions regarding entitlement to an 
increased rating for her service-connected disability 
constitute a plausible or well-grounded claim. Therefore, VA 
has a statutory obligation to assist him in the development 
of facts pertinent to that claim.  38 U.S.C.A. § 5107(a) 
(West 1991).

During the January 1998 VA examination, the veteran indicated 
that she was receiving Social Security Administration (SSA) 
disability benefits.  It is unclear whether the pertinent 
medical records are on file.  Under 38 U.S.C.A. § 5107(a) 
(1991), VA's duty to assist specifically includes requesting 
information from other Federal departments or agencies.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The evidence further shows that subsequent to the recent VA 
examination, the veteran has been receiving extensive therapy 
at a VA facility, which may indicate an increase in severity 
of her disability.  As such the Board finds that a 
contemporaneous and thorough VA examination would be of 
assistance in rendering a decision.  

In a recent decision the Court held that at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

In accordance with the statutory duty to assist the veteran 
in the development of evidence pertinent to her claim, the 
case is REMANDED for the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all private 
and VA medical records pertaining to 
current treatment for her psychiatric 
illness.  The veteran should be informed 
that she has the opportunity to submit 
any other additional evidence and 
arguments.  See Quarles v. Derwinski, 3 
Vet.App. 129, 141 (1992).

2. It is requested that the RO take the 
appropriate action to obtain a copy of 
the decision awarding SSA disability 
benefits and the evidence on which that 
decision was based.

3.  The RO should obtain copies of all of 
the veteran's medical records regarding 
treatment at the VA Women's Center and 
any outpatient records covering the 
period from June 1999 to the present.  

4.  A VA examination by a psychiatrist 
should be conducted to determine the 
severity of her psychiatric disorder.  
The claims folder, to include any records 
from the SSA, and a copy of this Remand, 
should be made available to the examiner 
for review before the examination.  The 
examiner is requested to indicate that 
these records have been reviewed.  All 
testing deemed necessary should be 
performed.  The psychiatrist should 
elicit from the veteran a detailed 
vocational and educational history.  The 
examiner is requested to render an 
opinion as to what effect her psychiatric 
disorder has on her ability to work.  It 
is also requested that the examiner 
assign a numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) and provide a definition of the 
numerical code assigned under DSM-IV. 

5.  The RO should inform the veteran of 
the provisions set forth at 38 C.F.R. § 
3.655(b) regarding failure to report for 
scheduled VA examinations.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issue in appellate status,

If the decision remains adverse to the veteran, she and her 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond. Thereafter, the 
case should be returned to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











